Exhibit 10.1

EXECUTION COPY

IDENIX PHARMACEUTICALS, INC.

SECOND AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

July 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1 DEFINITIONS      1        1.1   Definitions      1   
SECTION 2 REGISTRATION RIGHTS      5        2.1   Requested Registration      5
       2.2   Company Registration.      8        2.3   Expenses of Registration
     8        2.4   Registration Procedures      9        2.5   Registration on
Form S-3.      12        2.6   Indemnification.      13        2.7   Information
by the Participating Holders      15        2.8   Rule 144 Reporting      15   
    2.9   Transfer of Registration Rights      16        2.10   General      16
       2.11   Other Registration Rights      16        2.12   Mergers, Etc.     
16        2.13   Termination      16    SECTION 3 COVENANTS OF THE COMPANY     
17        3.1   Company Covenants.      17    SECTION 4 STOCK SUBSCRIPTION
RIGHTS      18        4.1   Right to Purchase      18        4.2   Price      19
       4.3   Closing      19        4.4   Securities Issued as Equity Incentives
     19    SECTION 5 MISCELLANEOUS      19        5.1   Survival      19   
    5.2   Amendments and Waivers      20        5.3   Successors and Assigns   
  20        5.4   Entire Agreement      20        5.5   Notices      20   
    5.6   Severability      21        5.7   Counterparts      21        5.8  
Titles and Subtitles      21        5.9   Nouns and Pronouns      22        5.10
  Remedies      22        5.11   Expenses      22        5.12   Delays or
Omissions      22        5.13   Governing Law and Consent to Jurisdiction     
22        5.14   Further Assurances      23   

 

i



--------------------------------------------------------------------------------

IDENIX PHARMACEUTICALS, INC.

SECOND AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

THIS SECOND AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”) is
entered into as of July 31, 2012, by and among IDENIX PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), NOVARTIS PHARMA AG, (“Novartis”) and the
other parties named on the signature pages hereto.

RECITALS

WHEREAS, the Company, Novartis and certain of the Company’s stockholders entered
into a Stockholders’ Agreement, dated as of May 8, 2003 (the “Stockholders’
Agreement”), for the purpose of, among other things, making provision for the
grant of registration rights with respect to shares of the Company’s Common
Stock and other matters relating to the governance of the Company;

WHEREAS, the Stockholders’ Agreement was amended and restated on July 27, 2004
and further amended by Amendment No. 1 on April 6, 2011 (as so amended, the
“Amended and Restated Stockholders’ Agreement”); and

WHEREAS, the parties hereto wish to amend and restate in its entirety the
Amended and Restated Stockholders’ Agreement as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby amend and restate the Amended and Restated
Stockholders’ Agreement to read in its entirety as follows:

SECTION 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

“Amended and Restated Stockholders’ Agreement” shall have the meaning given to
such term in the recitals of this Agreement.

“Board” shall mean the Company’s Board of Directors.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or the Commonwealth of Massachusetts
are authorized or required by law or executive order to close.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non voting) of such Person’s capital stock (including,
without limitation, common stock or preferred stock) and any and all securities,
rights, warrants or options exercisable or exchangeable for or convertible into
such capital stock (including, without limitation, any rights, restricted stock
awards or other stock-based awards issued pursuant to any stock compensation or
equity incentive plan of the Company).

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

“Common Stock” means the Common Stock, $.001 par value per share, of the Company
and includes any capital stock that the Common Stock may hereafter be
recapitalized, reconstituted, substituted or otherwise exchanged for, whether by
business combination, operation of law or otherwise.

“Company” shall have the meaning set forth in the first paragraph of this
Agreement and includes any successor (by merger or otherwise) thereto.

“Company Registration Cutback” shall have the meaning set forth in
Section 2.2(b).

“Convertible Securities” shall mean securities that are exercisable for,
convertible into or exchangeable for Common Stock. The term includes outstanding
options, warrants or other rights (a) to subscribe for or acquire Common Stock
or (b) to subscribe for or acquire other securities that are convertible into or
exchangeable for Common Stock, in each case, whether at the time of issuance or
upon the passage of time or the occurrence of some future event.

“Demand Registration Cutback” shall have the meaning set forth in
Section 2.1(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. References to a
particular section of the Exchange Act shall include a reference to the
comparable section, if any, of any such successor federal statute.

“Family Member” shall mean, as to any Person, such Person’s spouse, child
(including a stepchild or an adopted child) or grandchild, or a trust for the
exclusive benefit of such Person or of any one or more of such relatives, or a
corporation controlled at all times by such Person and beneficially owned by
such Person or any one or more of such relatives.

“Form S-1” shall have the meaning set forth in Section 2.1(a).

“Form S-3” shall have the meaning set forth in Section 2.5(a).

 

2



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Indemnified Party” shall have the meaning set forth in Section 2.6(c).

“Indemnifying Party” shall have the meaning set forth in Section 2.6(c).

“Independent Director” shall have the meaning ascribed to such term in the
marketplace rules of the NASDAQ National Market as of the date of this
Agreement.

“Initiating Purchasers” shall have the meaning set forth in Section 2.1(a).

“IPO” shall mean a firm commitment, underwritten initial public offering of
equity securities of the Company.

“New Shares” shall mean (a) any Capital Stock, including, without limitation,
Convertible Securities, of the Company and (b) adjustments to conversion prices
applicable to outstanding Convertible Securities; provided, that any Convertible
Securities issued to any director, officer or employee of, or consultant to, the
Company pursuant to any compensation or equity incentive plan shall not be
deemed to be “New Shares” until such time as such Convertible Security is
exercised and the equity security into which it is exercisable has been issued;
provided, further, that New Shares shall not include (i) any securities issued
in connection with any stock split, reverse stock split, stock dividend or
recapitalization of the Company which affects all holders of Common Stock
proportionally; (ii) Common Stock issuable upon the conversion or exchange of
any Convertible Securities (but only to the extent the issuance of such
Convertible Securities were treated as New Shares hereunder); and (iii) up to
1,399,106 shares of Common Stock issued upon the exercise of options and other
awards reserved for future grants as of May 8, 2003 pursuant to the Company’s
1998 Equity Incentive Plan.

“New Shares Exercise Notice” shall have the meaning set forth in Section 4.1(b).

“New Shares Issuance Date” shall have the meaning set forth in Section 4.1(b).

“Notice of Actual Issuance” shall have the meaning set forth in Section 4.1(b).

“Notice of Proposed Issuance” shall have the meaning set forth in
Section 4.1(a).

“Novartis” shall have the meaning set forth in the first paragraph of this
Agreement.

“Novartis Director” shall have the meaning set forth in Section 3.1.

“Novartis Percentage” shall have the meaning set forth in Section 4.4.

“Participating Holders” shall mean the Purchasers seeking to include Registrable
Securities in a registration filed by the Company pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

“Person” shall mean any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

“Pro Rata New Shares” shall have the meaning set forth in Section 4.1.

“Purchasers” shall mean Novartis and its Affiliates (other than the Company and
its Subsidiaries) and any of their respective assignees or transferees to the
extent they have succeeded to the assignor’s or transferor’s rights hereunder
and/or to the extent that they are required to be bound by the terms and
provisions hereof, and the term “Purchaser” shall mean any such Persons
individually.

The terms “Register,” “Registered” and “Registration” refer to a registration in
the United States effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

“Registrable Securities” shall mean (a) any shares of Common Stock now or
hereafter owned by the Purchasers, however acquired, or acquired by any
Purchaser pursuant to the terms and conditions of this Agreement from the
Company or another Stockholder, (b) any Common Stock issued or issuable in
respect of the shares contemplated by clause (a) above upon any share split,
share dividend, recapitalization, split-up, subdivision or other similar event,
and (c) Common Stock issued or issuable in replacement or exchange of any of the
securities listed in clauses (a) or (b) above; provided, however, that shares of
Common Stock that are Registrable Securities shall cease to be Registrable
Securities (i) upon any sale pursuant to an effective registration statement or
Rule 144 under the Securities Act, or (ii) upon any Transfer or assignment which
does not comply with the requirements of Section 2.9 of this Agreement.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.1, 2.2 and 2.5 hereof, including, without limitation,
all registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, reasonable fees and
disbursements of one counsel for the Purchasers, blue sky fees and expenses, and
the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company), but not including Selling
Expenses.

“Request For Registration” shall have the meaning set forth in Section 2.1(a).

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. References to a
particular section of the Securities Act shall include a reference to the
comparable section, if any, of any such successor federal statute.

“Selling Expenses” shall mean all underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to the Registrable Securities
registered by the Participating Holders, as applicable.

“Sold New Shares” shall have the meaning set forth in Section 4.1(b).

 

4



--------------------------------------------------------------------------------

“Stockholder” shall mean the Purchasers and such Person’s assignees or
transferees to the extent they have succeeded to the transferor’s or assignor’s
rights hereunder and/or to the extent that they are required to be bound by the
terms and provisions hereof

“Subsidiaries” (or, individually, a “Subsidiary”) shall mean any and all
corporations, partnerships, joint ventures, associations and other entities
controlled by the Company directly or indirectly through one or more
intermediaries.

“Stockholders’ Agreement” shall have the meaning given to such term in the
recitals of this Agreement.

“Transfer” shall mean, with respect to any security of the Company, any
transfer, sale, gift, exchange, assignment, pledge, hypothecation, encumbrance
or other disposition to any other Person.

“Voting Stock” shall mean securities of the Company entitled to vote in the
election of members of the Board.

“$” shall mean United States dollars.

SECTION 2

REGISTRATION RIGHTS

2.1 Requested Registration

(a) Registration Upon Demand. If the Company shall receive from holders of a
majority of the Registrable Securities held by the Purchasers (the “Initiating
Purchasers”) a written request (a “Request For Registration”) that the Company
effect a registration under the Securities Act of Registrable Securities held by
the Purchasers, the Company shall:

 

  (i) Promptly, and in any event within 15 days, give written notice of the
proposed registration to all holders of Registrable Securities (other than the
Initiating Purchasers in the case of a Request For Registration from such
Persons); and

 

  (ii) Use its reasonable best efforts to effect such registration of the
Registrable Securities (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualification under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) as may be so requested and as would
permit or facilitate the sale and distribution of all or such portion of such
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any Participating Holder joining
in such request as are specified in a written request received by the Company
within 15 days after receipt of the notice specified in Section 2.1(a)(i);

 

5



--------------------------------------------------------------------------------

provided, however, that the Company shall not be obligated to take any action in
respect of a Request For Registration to effect any such registration pursuant
to the provisions of this Section 2.1(a):

 

  (A) If with respect to a Request For Registration by the Initiating
Purchasers, the Company has already effected three such Requests for
Registration on behalf of Initiating Purchasers on the Commission’s Form S-1 (or
any successor form to Form S-1) (a “Form S-1”) pursuant to the provisions of
this Section 2.1(a), and such registrations have been declared or ordered
effective and the securities offered pursuant to such registrations have been
sold;

 

  (B) If such request would require a registration within (i) 180 days from the
effective date of a registration on Form S-1 pertaining to an IPO and (ii) 90
days from the effective date of a registration on Form S-1 pertaining to an
underwritten offering of Registrable Securities;

 

  (C) If the minimum estimated market value of any offering of Registrable
Securities pursuant to the provisions of this Section 2.1 is less than
$10,000,000; or

 

  (D) If at the time of any Request For Registration, the Company is engaged in,
or has fixed plans to engage in within 30 days of the time of the Request For
Registration, a registered public offering, or is engaged in some other activity
which, in the good faith determination of the Independent Directors, would be
adversely affected by the requested registration to the material detriment of
the Company, then the Company may at its option direct that such Request For
Registration be delayed for a period not in excess of 60 days from the proposed
effective date of such registered public offering or, in the case of such other
activity, until such time as the opportunity for material detriment shall have
ended; provided, however, that in no event shall any delay be longer than 90
days from the date of receipt of the Request For Registration, such right to
delay a Request For Registration to be exercised by the Company not more than
once in any 12 month period. The Company shall give written notice of its
determination to postpone a Request For Registration to the Participating
Holders (provided, that the Company shall not be required to disclose, in
connection with its obligations under this sentence, any information that could
be deemed material non-public information to any Participating Holders) and of
the fact that the reason for such postponement no longer exists, in each case,
promptly after the occurrence thereof.

 

6



--------------------------------------------------------------------------------

  (iii) Subject to the foregoing clauses (A) through (D), the Company shall file
a registration statement covering the Registrable Securities so requested to be
registered as soon as practicable after receipt of the Request For Registration
(but not more than 45 days after receipt of the request for registration
pursuant to the provisions of this Section).

 

  (iv) If as a result of a Demand Registration Cutback the Purchasers are not
allowed to include in any such registration at least 50% of their Registrable
Securities requested to be registered (whether or not a Purchaser initiated such
request), then such registration shall not count as one of the Purchasers’ three
Requests For Registration.

(b) Underwriting. At the request of the Initiating Purchasers, the distribution
of the Registrable Securities covered by a Request For Registration shall be
effected by means of a firm commitment underwriting. The right of any Purchaser
to registration pursuant to Section 2.1 shall be conditioned upon such Person’s
participation in such underwriting and the inclusion of such Person’s
Registrable Securities in the underwriting to the extent provided herein. The
Company, together with all Participating Holders proposing to distribute their
securities through such underwriting, shall enter into an underwriting agreement
in customary form with the managing underwriter(s) selected for such
underwriting by the Initiating Purchasers which underwriter(s) shall be
reasonably acceptable to the Company; provided, however, that no Participating
Holder shall be required to make any representations or warranties concerning
the Company or its business, properties, prospects, financial condition or
related matters. Notwithstanding any other provision of this Section 2.1, if the
managing underwriter(s) advises the Company and the Participating Holders in
writing that because the number of shares requested by the Participating Holders
to be included in the registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the
Initiating Purchasers or that marketing factors require a limitation of the
number of shares to be underwritten on behalf of the Participating Holders (the
“Demand Registration Cutback”), then the Company shall include in such
registration, to the extent of the number which the Company is so advised by the
managing underwriter(s) can be sold in (or during the time of) such offering
without such interference or affect on the price or sale of, first, all
Registrable Securities requested to be included by the Participating Holders,
pro rata with respect to the number of Registrable Securities requested to be
registered, and second, the securities proposed to be sold by the Company for
its own account.

If any Participating Holder disapproves of the terms of the underwriting, such
Person may elect to withdraw therefrom by written notice to the Company (who
shall thereafter promptly give notice to the other Participating Holders) and
the managing underwriter(s). The Registrable Securities so withdrawn shall also
be withdrawn from registration; provided, however, that, if by the withdrawal of
such Registrable Securities a greater number of Registrable Securities held by
the other holders of Registrable Securities participating in such registration
may be included in such registration (up to the maximum of any limitation
imposed by the underwriters), then the Company shall offer to the Participating
Holders the right to include additional Registrable Securities in the same
proportion used in determining the underwriter limitation in the final sentence
of the immediately preceding paragraph.

 

7



--------------------------------------------------------------------------------

2.2 Company Registration.

(a) Notice of Registration to the Stockholders. If at any time or from time to
time, the Company shall determine to register any of its securities, either for
its own account or the account of a security holder or holders, other than a
registration relating solely to employee benefit plans or a registration
relating solely to a Commission Rule 145 transaction, the Company shall:

 

  (i) Promptly give each Stockholder written notice thereof; and

 

  (ii) Include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests made within 45
days after receipt of such written notice from the Company by any Stockholder,
subject to the Company Registration Cutback.

(b) Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Stockholders as a part of the written notice given pursuant to
Section 2.2(a)(i). In such event the right of any Stockholder to registration
pursuant to the provisions of this Section 2.2 shall be conditioned upon such
Stockholder’s participation in such underwriting and the inclusion of such
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein. All Participating Holders proposing to distribute their securities
through such underwriting shall (together with the Company) enter into an
underwriting agreement in the form agreed to by the Company and the managing
underwriter selected for such underwriting by the Company; provided, however,
that no Participating Holder shall be required to make any representations or
warranties concerning the Company or its business, properties, prospects,
financial condition or related matters or provide for indemnification or
contribution obligations on the part of any Participating Holder greater than
the obligations set forth in Section 2.6 hereof. Notwithstanding any other
provision of this Section 2.2, if the managing underwriter determines that the
number of shares requested to be included in the registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company or that marketing factors require a limitation of the
number of shares to be underwritten on behalf of the Company (the “Company
Registration Cutback”), then the Company shall include in such registration, to
the extent of the number which the Company is so advised can be sold in (or
during the time of) such offering without such effect on the price or sale,
first, all securities of the Company proposed to be sold by the Company for its
own account, second, the Registrable Securities requested by the Participating
Holders, pro rata with respect to the number of Registrable Securities requested
to be registered and third, securities of all other security holders
participating in such registration pro rata among such holders with respect to
the number of securities sought to be registered.

2.3 Expenses of Registration. All Registration Expenses incurred in connection
with any registration pursuant to Sections 2.1, 2.2 and 2.5, shall, to the
extent permitted by applicable law, be borne by the Company. All Selling
Expenses (other than the Selling Expenses to be paid by the Company in the
preceding sentence) relating to Registrable Securities registered by the
Participating Holders, as applicable, shall be borne by such seller(s) holding
such Registrable Securities pro rata on the basis of the number of shares so
registered. The obligation of the Company to bear the expenses described in
herein shall apply irrespective of whether a registration, once properly
demanded, if applicable, becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur.

 

8



--------------------------------------------------------------------------------

2.4 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Agreement, the Company shall keep the Participating
Holders advised in writing as to the initiation, qualification, compliance and
completion of each registration. The Company shall use its reasonable best
efforts to expeditiously as possible:

(a) Keep each such registration, qualification or compliance effective and
current for a period of not less than 180 days in the case of a registration
pursuant to Section 2.1 or 2.5 (provided, that (i) such 180-day period shall be
extended for a period of time equal to the period the Participating Holders
refrain from selling any securities included in such registration at the request
of an underwriter of Registrable Securities, which period shall not exceed 90
days in the aggregate in any 12 month period, and (ii) in the case of a
registration of Registrable Securities on Form S-3 pursuant to Rule 415 of the
Securities Act (i.e., a shelf registration) which is intended to be offered on a
continuous or delayed basis, such 180-day period shall be extended, if
necessary, to keep the registration statement effective until the earlier of
(i) all such Registrable Securities are sold and (ii) two years from its
effective date; provided, however, that Rule 415 of the Securities Act permits
an offering on a continuous or delayed basis) or such shorter period to the
extent all of the securities covered by such registration statement have been
sold and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the
Participating Holders requesting registration pursuant to Section 2.1 or 2.5, as
applicable, set forth in such registration statement;

(b) Furnish such number of prospectuses, including preliminary prospectuses, and
other documents in conformity with the requirements of the Securities Act as the
Participating Holders from time to time may reasonably request;

(c) Use its reasonable best efforts to register or qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as any Participating Holder reasonably requests and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such Participating Holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such Participating
Holder;

(d) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Participating Holder
participating in such underwriting shall also enter into and perform its
obligations under such an agreement; provided, however, that no Participating
Holder shall be required to make any representations or warranties concerning
the Company or its business, properties, prospects, financial condition or
related matters or provide for indemnification or contribution obligations on
the part of such Participating Holder greater than the obligations set forth in
Section 2.6 hereof;

 

9



--------------------------------------------------------------------------------

(e) Notify in writing the Participating Holders at any time when a prospectus
relating to such registration statement is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and of any Commission
stop orders or other material modifications in connection therewith. In such
case, the Company shall promptly prepare a supplement or amendment to such
prospectus and furnish the Participating Holders a reasonable number of copies
of such supplement to or amendment of such prospectus as may be necessary so
that, after delivery to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

(f) Cause all such Registrable Securities covered by such registration statement
to be listed on each securities exchange on which the same class of securities
issued by the Company is then listed, if the listing of such Registrable
Securities is then permitted under the rules and regulations of such exchange or
if applicable, as a New York Stock Exchange security or a NASDAQ National Market
system security and, if requested by the Participating Holders, cause all such
Registrable Securities, if the Company’s securities are not already listed or
traded, to be listed as a New York Stock Exchange security or as a NASDAQ
National Market system security;

(g) Provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

(h) Enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Participating Holders or
the underwriters, if any, reasonably request to expedite or facilitate the
disposition of such Registrable Securities (including effecting a stock split or
a combination of shares);

(i) Make available for inspection by the Participating Holders, any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other agent retained by any Participating Holder or
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by any Participating Holder, underwriter, attorney, accountant or
agent in connection with such registration statement;

(j) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

(k) Permit any Participating Holder to participate in the preparation of such
registration or comparable statement and to require the insertion therein of
material, furnished to the Company in writing, which in the reasonable judgment
of such Participating Holder and its counsel should be included;

 

10



--------------------------------------------------------------------------------

(l) In the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction,
use its reasonable best efforts promptly to obtain the withdrawal of such order;

(m) Use its reasonable best efforts to cause such Registrable Securities to be
registered with or approved by such other Governmental Authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;

(n) Cause to be delivered, (i) on the date the registration statement with
respect to such Registrable Securities becomes effective (and, in the case of an
underwritten offering, at the time of delivery of any Registrable Securities to
the underwriters to be sold pursuant thereto), a letter dated such date, from
the independent certified public accountants of the Company, in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the underwriters
and to any Participating Holder (that may be deemed to be an underwriter) as the
Participating Holder may reasonably request, and (ii) to the underwriters and
any Participating Holder that may be deemed to be an underwriter opinions of
counsel to the Company in customary form, dated the date the Registrable
Securities are delivered to the underwriters, covering such matters as are
customarily covered by opinions for an underwritten public offering as the
underwriters may reasonably request and addressed to the underwriters and any
Participating Holder (that may be deemed to be an underwriter) as such
Participating Holder may reasonably request;

(o) In the event of any underwritten public offering, cooperate with the
Participating Holders, the underwriters participating in the offering and their
counsel in any due diligence investigation reasonably requested by the
Participating Holders or the underwriters in connection therewith, and
participate, to the extent reasonably requested by the underwriter for the
offering or the Participating Holders, in efforts to sell the Registrable
Securities under the offering (including, without limitation, participating in
“roadshow” meetings with prospective investors) that would be customary for
underwritten primary offerings of a comparable amount of equity securities by
the Company;

(p) Cooperate, to the extent reasonably requested, with each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. or the New York Stock Exchange, as
applicable; and

(q) Take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

 

11



--------------------------------------------------------------------------------

2.5 Registration on Form S-3.

(a) In addition to the rights set forth in Sections 2.1 and 2.2, if a Purchaser
requests that the Company file a registration statement on Form S-3 (or any
successor form to Form S-3) (“Form S-3”) for a public offering of shares of
Registrable Securities, and the Company is a registrant entitled to use Form S-3
to register the Registrable Securities for such an offering, the Company shall
use its reasonable best efforts to cause such shares to be registered for the
offering as soon as practicable on Form S-3. The procedures and other
limitations for effecting the registration of the Registrable Securities on Form
S-3, including the procedure used for any underwriting limitation, shall be as
set forth in Section 2.1(b) above; provided, however, that (i) there shall not
be any limit on the number of registrations that may be requested by the
Participating Holders on Form S-3 and (ii) the Company shall be obligated to
effect a registration under this Section 2.5 only if the minimum estimated
dollar value of any offering of Registrable Securities pursuant to the
provisions of this Section 2.5 is at least $5,000,000. The Company agrees to
take such action, including the voluntary registration of its Common Stock under
Section 12 of the Exchange Act, as is necessary to enable the Stockholders to
utilize Form S-3 for the sale of its Registrable Securities, such action to be
taken as soon as practicable after the end of the fiscal year in which the first
registration statement filed by the Company for the offering of its securities
to the general public is declared effective.

(b) If the Company receives a registration request pursuant to Section 2.5(a),
the Company shall give written notice of such request to all of the Stockholders
(other than the Stockholder who has requested a registration pursuant to
Section 2.5(a)) as far in advance as practicable (but not less than 15 Business
Days) before the anticipated filing date of such Form S-3, and such notice shall
describe the proposed registration and offer such Stockholders the opportunity
to register the number of Registrable Securities as each such Stockholder may
request in writing to the Company, given within ten Business Days after their
receipt from the Company of written notice of such registration. If requested by
the Purchasers who have initiated the registration pursuant to Section 2.5(a),
such registration shall be pursuant to Rule 415 under the Securities Act. With
respect to registration pursuant to Section 2.5(a), the Company shall
(i) include in such offering the Registrable Securities of the Participating
Holders and (ii) use its reasonable best efforts to cause such registration
pursuant to the provisions of this Section 2.5(a) to become and remain effective
as soon as practicable, but in any event not later than 60 days after it
receives a request therefor.

 

12



--------------------------------------------------------------------------------

2.6 Indemnification.

(a) The Company shall indemnify, to the fullest extent permitted by law, each
Participating Holder and each of its officers, directors, general and limited
partners, retired general and limited partners, managers, retired managers,
members, retired members, shareholders, agents and Affiliates of, and holders of
beneficial interests in, such Persons, and each Person controlling any such
Persons within the meaning of Section 15 of the Securities Act, with respect to
which any registration, qualification or compliance has been effected pursuant
to this Agreement, and each underwriter, if any, and each Person who controls
any underwriter within the meaning of Section 15 of the Securities Act, against
all expenses, claims, losses, damages and liabilities (or actions in respect
thereof), including any of the foregoing incurred in the investigation or
settlement of any litigation, commenced or threatened, arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement, prospectus, offering circular or other
document, or any amendment or supplement thereto, incident to any such
registration, qualification or compliance, (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, not misleading or (iii) any violation
by the Company of any rule or regulation promulgated under the Securities Act or
any state securities laws applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and shall reimburse each such Participating Holder
and each of its officers, directors, general and limited partners, retired
general and limited partners, managers, retired managers, members, retired
members, shareholders, agents and Affiliates of, and holders of beneficial
interests in, such Persons, and each Person controlling any such Persons, each
such underwriter and each Person who controls any such underwriter, for any
legal or any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action; provided, however, that the Company shall not be liable to any
Participating Holder or underwriter in any such case to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission or alleged untrue statement or omission, made in
reliance upon and in conformity with written information furnished to the
Company by such Participating Holder or such underwriter and stated to be
specifically for use therein; provided, further, that the indemnity agreement
contained in this subsection 2.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, with respect to an
untrue statement or omission or alleged untrue statement or omission made in any
preliminary prospectus or prospectus, the indemnification provided for herein
shall not apply to any loss, liability, claim, damage or expense to the extent
the same results from the sale of Registrable Securities to a person to whom
there was not sent or given, at or prior to the written confirmation of such
sale, a copy of the prospectus, or in the case of an untrue statement or
omission or alleged untrue statement or omission in the prospectus, a copy of
the amended prospectus or supplement thereto, if the Company shall have
previously furnished sufficient copies thereof, based upon the number of copies
requested by the Participating Holder, to the Participating Holder a reasonable
time in advance and the claim, loss, damage, liability or expense of such person
results from an untrue statement or alleged untrue statement or omission or
alleged omission of a material fact contained in a preliminary prospectus or
prospectus that was corrected in the prospectus or amendment or supplement
thereto.

(b) Each Participating Holder shall, if Registrable Securities held by such
Participating Holder are included in the securities as to which such
registration is being effected, indemnify, to the fullest extent permitted by
law, the Company, each of its officers, directors, controlling shareholders,
agents and Affiliates of such Persons, each underwriter, if any, of the
Company’s securities covered by such a registration statement, each Person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and shall
reimburse the Company, its officers, directors, controlling shareholders, agents
and Affiliates of such Persons, and each Person controlling any such Persons,
each such underwriter and each Person who controls any such underwriter, for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished to the Company by an instrument
duly executed by such Participating Holder and stated to be specifically for use
therein; provided, however, that the obligation to indemnify shall be several,
not joint and several, among such Participating Holders and the liability of
each such Participating Holder shall be in proportion to and limited to the net
amount received by such Participating Holder from the sale of Registrable
Securities pursuant to such registration statement; provided, further, that the
indemnity agreement contained in this subsection 2.6(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of such Participating Holder,
which consent shall not be unreasonably withheld.

 

13



--------------------------------------------------------------------------------

(c) Each party entitled to indemnification under this Section 2.6 (an
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, however, that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld). The Indemnified Party may participate in such defense
at such party’s expense; provided, however, that the Indemnifying Party shall
bear the expense of such defense of the Indemnified Party if representation of
both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest (as determined in good faith by the Indemnified
Party). The failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of any liability it may have to an
Indemnified Party (i) otherwise than under this Section 2.6 or (ii) under this
Section 2.6 except to the extent that the Indemnifying Party forfeits
substantive rights and defenses by reason of such failure. No Indemnifying
Party, in the defense of any such claim or litigation, shall, except with the
consent of each Indemnified Party, consent to the entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Party of a release from
all liability in respect to such claim or litigation.

(d) The obligations of the Company and the Participating Holders under this
Section 2.6 shall survive the completion of any offering of Registrable
Securities under this Agreement or the termination of this Agreement.

(e) An Indemnifying Party shall make payments within 30 days upon receiving
written confirmation from the Indemnified Party of the nature and amount of the
expenses to be indemnified.

 

14



--------------------------------------------------------------------------------

(f) Subject to the final sentence of this Section 2.6(f), if the indemnification
provided for in this Section 2.6 is unavailable or insufficient to hold harmless
an Indemnified Party, then each Indemnifying Party shall contribute to the
amount paid or payable to such Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in this Section 2.6 an amount or
additional amount, as the case may be, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party or parties on the one hand
and the Indemnified Party or parties on the other in connection with the
statements or omissions which resulted in such losses, claims, demands or
liabilities as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Indemnifying Party or parties on the one hand or the Indemnified Party or
parties on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid to an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
Section 2.6(f) shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any action or claim which is the subject of this Section 2.6. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Any contribution obligation shall
be several, not joint and several, among such Indemnifying Parties and the
liability of each such Indemnifying Party shall be in proportion to and limited
to the net amount received by such Indemnifying Party from the sale of
Registrable Securities pursuant to such registration statement.

(g) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling Person of such
Indemnified Party and shall survive the Transfer of securities.

2.7 Information by the Participating Holders. Each Participating Holder
including Registrable Securities in any registration shall furnish to the
Company such information regarding such Participating Holder and the
distribution proposed by such Participating Holder as the Company may reasonably
request in writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement.

2.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
securities of the Company to the public without registration, after such time as
a public market exists for the Common Stock, the Company agrees to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration statement under the Securities Act
filed by the Company for an offering of its securities to the general public;

(b) Use its reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); or

 

15



--------------------------------------------------------------------------------

(c) So long as any Stockholder owns any Registrable Securities, to furnish to
such Stockholder forthwith upon request (i) a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144 (at any
time after 90 days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to such reporting requirements), (ii) a copy of the most recent annual
or quarterly report of the Company and (iii) such other reports and documents of
the Company as a Stockholder may reasonably request in availing itself of any
rule or regulation of the Commission allowing it to sell any such securities
without registration.

2.9 Transfer of Registration Rights. The rights to cause the Company to register
securities granted to the Stockholders, as applicable, under this Section 2 may
be transferred or assigned to a transferee or assignee in connection with the
Transfer or assignment of any of the Registrable Securities held by such
Stockholder; provided, that (a) such Transfer or assignment may otherwise be
effected in accordance with applicable securities laws, (b) the Company is given
reasonably prompt written notice of such Transfer or assignment, (c) the
transferee or assignee of such rights assumes in writing the obligations of such
Stockholder under this Section 2 and (d) the transferee or assignee (i) receives
at least 50,000 shares of Registrable Securities subject to adjustment for share
splits, share dividends or other similar changes in capitalization or (ii) is a
Family Member or a general partner, retired general partner, limited partner,
retired limited partner, manager, retired manager, member, retired member, or an
Affiliate of, or holder of beneficial interests in, the transferor or assignor.

2.10 General. Except as otherwise set forth herein, in the event the Company is
obligated to effect a registration, the Company and the Purchasers shall cause
such meetings to be held, votes cast, resolutions passed, by-laws enacted,
documents executed and all acts and things done to effect the public offering on
customary and usual terms.

2.11 Other Registration Rights. The Company shall not grant to any Person any
registration rights, except with the written consent of holders of at least 70%
of the Registrable Securities held by the Stockholders, so long as any of the
registration rights under this Agreement remain in effect; provided, however,
that the Company may grant registration rights without such consent so long as
such rights could not result in a reduction in the number of securities that the
Stockholders (as the case may be) may include in any public offering pursuant to
this Agreement or otherwise adversely affect the rights of the Stockholders (as
the case may be) under this Agreement.

2.12 Mergers, Etc. The Company shall not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation or shall become a subsidiary of a parent corporation
unless the proposed surviving corporation or such parent corporation, as
applicable, shall, prior to such merger, consolidation or reorganization, agree
in writing to assume the obligations of the Company under Section 2 of this
Agreement, and for that purpose references hereunder to “Registrable Securities”
shall be deemed to be references to the securities which the Stockholders would
be entitled to receive in exchange for Registrable Securities under any such
merger, consolidation or reorganization.

2.13 Termination. The rights of each Stockholder and the obligations of the
Company pursuant to Sections 2.1, 2.2 and 2.5 shall terminate upon the later of
(i) May 8, 2013 and (ii) such time as such Stockholder is, in such Stockholder’s
reasonable judgment, no longer an Affiliate of the Company and is permitted to
resell all Registrable Securities held by such Stockholder pursuant to Rule
144(k) of the Securities Act, provided, that the Company shall continue to be
obligated to satisfy any and all of its obligations with respect to any exercise
of the rights of the Stockholders pursuant to such Sections prior to such
termination and the Stockholders shall be entitled to enforce any such rights at
any time.

 

16



--------------------------------------------------------------------------------

SECTION 3

COVENANTS OF THE COMPANY

3.1 Company Covenants.

(a) The Company shall pay the reasonable out-of-pocket travel, lodging and other
related expenses of all non-employee directors incurred in connection with
attendance at meetings of the Board or any committee thereof.

(b) The Company shall at all times maintain a policy or policies of insurance
with reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts in such amounts and on such
terms approved by the Board.

(c) The Company shall use reasonable best efforts to nominate for election as a
director at least one Novartis designee so long as Novartis and its Affiliates
own 15% or more of the Voting Stock (such designee, a “Novartis Director”).

(d) For so long as any Novartis Director is a member of the Board, a Novartis
Director shall be entitled to be a member of each Board committee, whether such
Board committee is existing as of the date of this Agreement or is hereafter
formed, so long as permitted under any applicable securities laws or the rules
and regulations of any exchange upon which the Common Stock or other equity
securities of the Company are listed (provided, that in the event of any such
limitation, Novartis shall be entitled to designate one non-voting observer to
each committee so affected).

(e) Subject to the provisions of this Section 3.1, in the event that any
Novartis Director designated hereunder for any reason ceases to serve as a
member of the Board or any committee thereof during such Novartis Director’s
term of office, Novartis shall designate the Person to fill the resulting
vacancy on the Board or committee.

(f) If Novartis wishes to remove at any time and for any reason (or no reason)
any Novartis Director from the Board or a committee thereof, then the Company
shall take all necessary or desirable actions within its control (including,
without limitation, calling special board meetings or stockholders’ meetings) so
as to remove such director and to replace such director pursuant to this
Section 3.1.

 

17



--------------------------------------------------------------------------------

SECTION 4

STOCK SUBSCRIPTION RIGHTS

4.1 Right to Purchase

(a) In the event the Company desires to issue any New Shares (other than with
respect to Convertible Securities or restricted stock awards or other
stock-based awards issued to any director, officer or employee of, or consultant
to, the Company pursuant to any compensation or equity incentive plan, which
shall be governed by Section 4.4 below), it shall first deliver to Novartis a
written notice (the “Notice of Proposed Issuance”) specifying the date of Board
discussion or approval with respect to the proposed issuance; purpose of the
issuance, the identity of the proposed purchasers, if known, and the type and
total number of such New Shares which the Company then desires to issue, all of
the terms, including an expected price range, upon which the Company proposes to
issue the New Shares, and stating that, in connection with the proposed
issuance, Novartis shall have the right to purchase shares in the manner
specified in Section 4.1(b). The Company shall inform Novartis periodically of
its intentions regarding such proposed issuance. Subject to Section 4.1(b), the
Company shall have the right to issue the New Shares at any time during the
ninety (90) day period following delivery of the Notice of Issuance, following
which any desired issuance of New Shares shall again be subject to this
Section 4.1(a).

(b) In the event the Company issues any New Shares (other than with respect to
Convertible Securities or restricted stock awards or other stock-based awards
issued to any director, officer or employee of, or consultant to, the Company
pursuant to any compensation or equity incentive plan, which shall be governed
by Section 4.4 below), it shall deliver to Novartis a written notice (the
“Notice of Actual Issuance”) specifying the type, price (meaning price paid by
other purchasers), total number of such New Shares which the Company issued (the
“Sold New Shares”), the date on which such sale occurred (the “New Share
Issuance Date”) and any other material terms applicable to the Sold New Shares
and/or the terms of issuance within one Business Day of such New Share Issuance
Date. Novartis shall have the option, exercisable by written notice of exercise
to Idenix (the “New Shares Exercise Notice”) to purchase up to its pro rata
portion of the Sold New Shares (which shall be equal to that number of shares
determined by multiplying (X) the Sold New Shares by (Y) that fraction equal to
dividing the number of shares of Voting Stock owned by Novartis, including
shares of Voting Stock owned by Affiliates) by the total number of shares of
Voting Stock outstanding immediately prior to the issuance of the Sold New
Shares (such pro rata portion of Sold New Shares, the “Pro Rata New Shares”);
provided, however, that for purposes of this Section 4.1(b) only, the number of
shares of Voting Stock deemed to be owned by Novartis and its Affiliates shall
also include the number of (i) New Shares accrued, and not yet offered in
connection with Novartis’s subscription rights pursuant to Section 4.4 and
(ii) New Shares for which Novartis’s option to purchase its Pro Rata New Shares
has not expired or been exercised pursuant to Section 4.4. If Novartis elects
within fifteen (15) days of the New Shares Issuance Date to purchase the Pro
Rata New Shares, Novartis shall purchase such Pro Rata New Shares at a price per
share equal to that paid by and on the same terms and conditions applicable to
the other purchasers of the Sold New Shares and the closing of such Pro Rata New
Shares shall occur within seven (7) Business Days following Novartis’ election
to purchase the Pro Rata New Shares. If Novartis elects to purchase the Pro Rata
New Shares after such fifteen (15) day period, Novartis shall purchase such Pro
Rata New Shares at a price per share equal to (A) that paid by the other
purchasers of the Sold New Shares plus (B) a 10% premium to (A), and the closing
of such purchase shall occur within seven (7) Business Days following Novartis’
election to purchase the Pro Rata New Shares. Novartis’ option to purchase the
Pro Rata New Shares shall expire to the extent Novartis has not delivered a New
Shares Exercise Notice on or prior to the thirtieth (30th) day following the New
Share Issuance Date.

 

18



--------------------------------------------------------------------------------

4.2 Price. The purchase price for the Pro Rata New Shares shall be paid on the
date of closing in cash, by certified check or by wire transfer of immediately
available funds to a bank account designated in advance by the Company.

4.3 Closing. At the closing, Novartis shall deliver the consideration required
by Section 4.2 above and the Company shall deliver certificates representing the
Pro Rata New Shares.

4.4 Securities Issued as Equity Incentives. The Company shall deliver to
Novartis a report within ten days after the end of each calendar quarter
notifying Novartis of the number of New Shares issued pursuant to exercised
Convertible Securities or issued as restricted stock awards or other stock-based
awards, in each case, to any director, officer or employee of, or consultant to,
the Company pursuant to stock compensation and equity incentive plans of the
Company (for which Novartis would have subscription rights) during such calendar
quarter. During the 45 consecutive day period commencing on the date the report
set forth in the first sentence of this Section 4.4 is delivered to Novartis,
Novartis shall have the option to purchase from the Company such number of
shares of the type issued to the director, officer, employee or consultant, at
the same purchase price paid per security so issued (payable in cash at closing
in the same manner as set forth in Section 4.2), as is equal to the result
obtained by dividing (a) the result obtained by multiplying (i) the Novartis
Percentage (as defined below) by (ii) the number of New Shares issued to the
director, officer, employee or consultant by (b) the result obtained by
subtracting (i) the Novartis Percentage from (ii) one, and such shares shall be
deemed the “Pro Rata New Shares.” “Novartis Percentage” means the result
obtained by dividing (a) the number of shares of Voting Stock owned by Novartis
(which shall include the shares of Voting Stock owned by Affiliates) immediately
prior to such issuance by (b) the total number of shares of Voting Stock
outstanding immediately prior to such issuance. Notwithstanding anything to the
contrary contained herein, New Shares, Convertible Securities, restricted stock
awards or other stock-based awards issued to any director, officer or employee
of, or consultant to, the Company pursuant to stock compensation and equity
incentive plans of the Company which are issued without a purchase price payable
in cash by the recipient shall be offered to Novartis at a purchase price equal
to the par value of the shares pursuant to this Section 4.4. At the closing of
any purchase by Novartis contemplated by this Section 4.4, Novartis shall
deliver the consideration required by this Section 4.4 and the Company shall
deliver certificates representing the securities so purchased.

SECTION 5

MISCELLANEOUS

5.1 Survival. All covenants, agreements, representations and warranties made
herein or in any other document referred to herein or delivered to any party
pursuant hereto shall be deemed to have been relied on by each such party,
notwithstanding any investigation made by such party or on its behalf.

 

19



--------------------------------------------------------------------------------

5.2 Amendments and Waivers. (a) Without limitation to any other consent that may
be required pursuant to this Agreement, the rights and obligations of the
Company and the Purchasers under this Agreement may not be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely), modified,
supplemented or amended without the written consent of (a) the Company and
(b) the holders of a majority of the Voting Stock held by the Purchasers. Upon
the effectuation of each such waiver, modification, supplement, amendment,
consent or departure, the Company shall promptly give written notice thereof to
the Purchasers who have not previously consented thereto in writing.

(b) Unless otherwise specified herein, any consent of the Purchasers shall mean
the consent of the holders of a majority of the Voting Stock held by all of the
Purchasers.

5.3 Successors and Assigns. Except as otherwise expressly provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors, assigns, heirs, executors and
administrators of the parties.

5.4 Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or understandings, whether
written or oral, with respect thereto.

5.5 Notices. All notices, requests, consents and other communications hereunder
to any party shall be given in writing or upon receipt of a telecopy (with
confirmation of such telecopy being received) and addressed or telecopied to the
party to be notified at the address or telecopier number indicated for such
party at the address or telecopier number, as the case may be, set forth below
or such other address or telecopier number, as the case may be, as may hereafter
be designated in writing by the addressees to the addressor listing all parties
and shall be deemed effectively given upon personal delivery to the party to be
notified or seven Business Days after being duly sent by first class registered
or certified mail, postage prepaid, or the following Business Day after being
sent by overnight courier or when receipt is mechanically acknowledged, if
telecopied:

 

To Novartis:   

Novartis Pharma AG

Lichtstrasse 35

CH-4056

Switzerland

Attention: Head of Partnering and Emerging Businesses

Facsimile: 41-61-324-2100

With a copy (which shall not constitute notice) to:   

Novartis Pharma AG

Lichtstrasse 35

CH-4056 Switzerland

Attention: General Counsel

Facsimile: 41-61-324-6859

 

20



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:   

Novartis Corporation

230 Park Avenue, 21st Floor New

York, New York 10169

Attention: General Counsel

Facsimile: (212) 830-2491

With a copy (which shall not constitute notice) to:   

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention: Adam H. Golden, Esq.

Facsimile: (212) 836-8689

To the Company:   

Idenix Pharmaceuticals, Inc.

60 Hampshire Street

Cambridge, Massachusetts 02139

Attention: Chief Executive Officer

Facsimile: (617) 995-9801

With a copy (which shall not constitute notice) to:   

Idenix Pharmaceuticals, Inc.

60 Hampshire Street

Cambridge, Massachusetts 02139

Attention: General Counsel.

Facsimile: (617) 995-9801

With a copy (which shall not constitute notice) to:   

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Susan W. Murley, Esq.

Facsimile: (617) 526-5000

5.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law in any jurisdiction, such provision shall be
ineffective, as to such jurisdiction, and the balance of this Agreement shall be
interpreted as if such provision were so excluded, without invalidating the
remaining provisions of this Agreement; provided, however, that any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

5.7 Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto in separate counterparts each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Any counterpart or other signature
hereupon delivered by facsimile or electronic mail (in portable document format)
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party. Stockholders may become parties hereto
by execution and attachment hereto of either an original or photocopy of the
Stockholder Signature Page attached hereto as Exhibit A.

5.8 Titles and Subtitles. The descriptive headings of sections and paragraphs of
this Agreement are used for convenience only and do not constitute a part of,
and are not to be considered in construing or interpreting, this Agreement.

 

21



--------------------------------------------------------------------------------

5.9 Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.

5.10 Remedies. The parties hereto agree that irreparable harm would occur in the
event that any of the agreements and provisions in this Agreement were not
performed fully by the parties in accordance with their specific terms or
conditions or were otherwise breached, and that money damages are an inadequate
remedy for breach of this Agreement because of the difficulty of ascertaining
and quantifying the amount of damage that will be suffered by the parties in the
event that this Agreement is not performed in accordance with its terms or
conditions or is otherwise breached. It is accordingly hereby agreed that the
parties shall be entitled to an injunction or injunctions to restrain, enjoin
and prevent breaches of this Agreement by the other parties and to enforce
specifically such terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity. The rights, powers and remedies of the parties
under this Agreement are cumulative and not exclusive of any other right, power
or remedy which such parties may have under any other agreement or law. No
single or partial assertion or exercise of any right, power or remedy of a party
hereunder shall preclude any other or further assertion or exercise thereof.

5.11 Expenses. Each party to this Agreement shall pay its own costs, fees and
expenses incidental to the preparation of this Agreement and the consummation of
the transactions contemplated hereby.

5.12 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach, default or noncompliance, or any acquiescence therein, or of or in any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any permit or consent of any kind or character on any parties part
of any breach, default or noncompliance under this Agreement or any waiver on
such party’s part of any provisions or conditions of this Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing.

5.13 Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by and construed under the laws of the State of Delaware (without regard to the
conflict of law principles thereof). Each of the parties irrevocably agrees that
any legal action or proceeding with respect to this Agreement or for recognition
and enforcement of any judgment in respect hereof shall be brought and
determined in the United States District Court for the Southern District of New
York or if such legal action or proceeding may not be brought in such court for
jurisdictional purposes, in the Supreme Court of New York. Each of the parties
hereby (x) irrevocably submits with regard to any such action or proceeding to
the exclusive personal jurisdiction of the aforesaid courts in the event any
dispute arises out of this Agreement or any transaction contemplated hereby and
waives the defense of sovereign immunity, (y) agrees that it shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court or that such action is brought in an inconvenient
forum and (z) agrees that it shall not bring any action relating to this
Agreement or any transaction contemplated hereby in any court other than any New
York state or federal court sitting in New York, New York.

 

22



--------------------------------------------------------------------------------

5.14 Further Assurances. Each party shall take such further actions as may be
reasonably necessary or reasonably requested by any other party in order to
effectuate the intent of this Agreement and to provide such other party with the
intended benefits of this Agreement.

[Remainder of this page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives, as of the date first written
above.

 

IDENIX PHARMACEUTICALS, INC. By:  

/s/ Ronald C. Renaud, Jr.

  Name: Ronald C. Renaud, Jr.   Title:   President and CEO

 

NOVARTIS PHARMA AG By:   /s/ Tony Rosenberg   Name: Tony Rosenberg  

Title:   Novartis Pharma AG

            Head Partnering & Emerging Businesses

 

By:   /s/ Sarah Clements  

Name: Sarah Clements

            Head Legal Specialty Care

Signature Page to Second Amended and Restated Stockholders’ Agreement

of Idenix Pharmaceuticals, Inc.



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

(For Purposes of Section 5.2 of the Amended and Restated Stockholders’
Agreement, as amended to date):

BB BioVentures L.P. By: BAB BioVentures L.P., its General Partner By: BAB
BioVentures N.V., its General Partner By:  

/s/ Ansbert Gadicke

  Name: Ansbert Gadicke   Title:   Managing Director MPM Asset Management LLC
By:  

/s/ Ansbert Gadicke

  Name: Ansbert Gadicke   Title:   Member

[Stockholder Signature Page to Second Amended and Restated Stockholders’
Agreement

of Idenix Pharmaceuticals, Inc.]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

(For Purposes of Section 5.2 of the Amended and Restated Stockholders’
Agreement, as amended to date):

/s/ Jean-Pierre Sommadossi

JEAN-PIERRE SOMMADOSSI

[Stockholder Signature Page to Second Amended and Restated Stockholders’
Agreement

of Idenix Pharmaceuticals, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDER SIGNATURE PAGE

The undersigned as owner or holder of record of shares of Common Stock, $0.001
par value per share, of Idenix Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), hereby joins in, becomes party to and agrees to be bound by,
the terms and conditions of that certain Second Amended and Restated
Stockholders’ Agreement, dated as of [            ], 2012 (the “Agreement”), by
and among the Company and the stockholders named therein.

The undersigned hereby authorizes the Company to (i) complete this Stockholder
Signature Page by filling in the date of the Agreement and (ii) attaching this
Stockholder Signature Page (or a photocopy hereof, which shall be valid for all
purposes) to the Agreement, or counterparts thereof, as may be applicable to the
undersigned.

 

 

Print Name of Stockholder

 

Signature if Stockholder is an individual By:  

 

  Signature if Stockholder is an entity Title:  

 

  Print title of person signing if Stockholder is an entity

[Stockholder Signature Page to Second Amended and Restated Stockholders’
Agreement

of Idenix Pharmaceuticals, Inc.]